DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Summary
Claims 1-19 are pending and considered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 6 rejected under 35 U.S.C. 102(a) 1) as being anticipated by Kirkword et al. (Virology, 1999, Vol. 256, pp. 45-53).
Claim 1 is directed to an isolated polypeptide, comprising an amino acid sequence at least 99.1% identical to the amino acid sequence of SEQ ID NO: 4 and one of the aspect of Claim 6 is directed a composition comprising the same and pharmaceutical accepted carrier. 
According to the disclosure of the current specification, the SEQ ID NO: 4 is the NP4 viral protein encoded by rotavirus CDC-6 VP4 gene, wherein the specification at example 1 CDC-6 as an non-naturally isolated rotavirus mutant after several passing of clinical isolated rotavirus in a cell culture, which is belong to G9P[6] strain, designated CDC-6. The virus was isolated from a fecal specimen collected from an infant in the United States by serial passages and plaque purification in cell culture under Good Laboratory Practice conditions. Viral genome was sequenced with Illumina, a next generation sequencing format. Illumina data was analyzed with CLC Genomic st of the example 1[0184] ). 
Further, the specification also describes that unlike most human rotaviruses, CDC-6 can grow in Vero cells and demonstrates strong stability, as evidenced by predominant (>90%) triple-layered particles during upstream production and downstream purification processes. The CDC-6 strain displays a short RNA electropherotype. Full genome analysis revealed its genotype constellation as G9-P[6]-I2-R2-C2-M2-A2-N2-T2-E2-H2, with nine genes (I2-R2-C2-M2-A2-N2-T2-E2-H2) similar to DS-1 like human rotaviruses. The CDC-6 VP4 gene is similar (99.22%) to that of the strain US1205 (G9P[6]) from USA collected in 1996. (See 2nd paragraph of example 1, [0185]). 
Kirkwoord et al. teach a VP4 protein of US1205. Inherently its amino acid sequence is at least 99.22% similarity to the claimed VP4 protein of CDC-6 set forth in SEQ ID NO: 4 illustrated by the current application as described above (See Abstract and section of Sequence analysis on page 47). 
Because the VP4 gene and protein of US1205 have been isolated and prepared as a composition in a buffer, such disclosure inherently meets the limitation of claim 6 too.  
Therefore, the cited reference inherently anticipates claims 1 and 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimesd invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkword et al. (Virology, 1999, Vol. 256, pp. 45-53) and US Patent Application publication No. 2015/0216961A1 to D’Aoust et al. 
Claim 1 is directed to an isolated polypeptide, comprising an amino acid sequence at least 99.1% identical to the amino acid sequence of SEQ ID NO: 4. According to the disclosure of the current specification, the SEQ ID NO: 4 is the NP4 viral protein encoded by the VP4 gene of rotavirus CDC-6 VP4 gene, wherein the specification at example 1 described that a G9P[6] strain, designated CDC-6, was isolated from a fecal specimen collected from an infant in the United States by serial passages and plaque purification in cell culture under Good Laboratory Practice conditions. Viral genome was sequenced with Illumina, a next generation sequencing format. Illumina data was analyzed with CLC Genomic Workbench 7. RotaC v2.0 online tool was used for full genotyping. Phylogenetic trees were generated with Mega 5.1 software using neighbor-joining method (1000 bootstrap) and Kimura-2 correction. (See paragraph 1st of the example 1[0184] ). 
Claims 4-5 are directed to a vector and host cell comprising a nucleic acid sequence that encode the polypeptide of claim 1. Claim 6 is directed to composition comprising any of the product cited in claims 1 and 4-5. 
As described previously, Kirkwoord et al. disclose VP4 protein of US1205. Inherently its amino acid sequence is at least 99.22% similarity to the claimed VP4 protein of CDC-6 set forth in SEQ ID NO: 4 (See Abstract and section of Sequence analysis on page 47). 
Because the VP4 gene and protein of US1205 have been isolated and analyzed in a buffer inherently, such disclosure meets the limitation of claim 6 too.  
Kirkwoord et al. do not describe a vector or a host cell comprising the VP4. 
D’Aoust et al. teach a method of producing rotavirus-like particle production in (RLP), which uses a recombinant plant virus vector to carry at least one rotavirus structural proteins, wherein one of the viral protein is VP4. The detail method described involves introducing one or more nucleic acid encoding one or more rotavirus structural protein operatively linked to a regulatory region active in the plant, and one or more than one compartment targeting sequence and/or an amplification elements, into the plant, portion of the plant or plant cell. The plant, portion of the plant or plant cell is then incubated under conditions that permit the expression of the one or more nucleic acid, thereby producing the RLPs. The one or more rotavirus structural protein may be VP2, 
Therefore, it would have been obvious for any person ordinarily skilled in the art to be motivated by cited references and combine them to arrive the current claims with a reasonable expectation of success.
As there are no unexpected results have been provided, hence the claimed invention as a whole is prima facie obvious absence unexpected results.
Conclusion
While claims 2-3, 10, 11-19 are free of rejection, they are still object as they are depended on the rejected claims. 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648